Wickhem, J.
(dissenting). It is the rule in this state that if a law is open to two constructions, one of which will render it void and the other valid, that construction which will save it from condemnation and accomplish the legislative purpose will be adopted in preference to one that will render it unconstitutional. Peterson v. Widule, 157 Wis. 641, 147 N. W. 966; Palms v. Shawano County, 61 Wis. 211, 21 N. W. 77; State ex rel. Chandler v. Main, 16 Wis. 398; Atkins v. Fraker, 32 Wis. 510; Attorney General v. *146Eau Claire, 37 Wis. 400; State v. Eau Claire, 40 Wis. 533; Bound v. Wis. Cent. R. Co. 45 Wis. 543. This rule applies even though a different construction may be the more natural or obvious one. Johnson v. Milwaukee, 88 Wis. 383, 60 N. W. 270. It is of course true that where the meaning of the statute is plain, the court cannot usurp the function of the legislature and read into the law language which is not contained therein either expressly or by fair implication. Mellen Lumber Co. v. Industrial Comm. 154 Wis. 114, 142 N. W. 187; Rogers-Ruger Co. v. Murray, 115 Wis. 267, 91 N. W. 657.
The portion of the statute which is important here reads as follows:
“Sec. 85.215 (1) No person, firm or corporation shall for compensation rent any motor vehicle to be operated by or with the consent of the person renting the same, unless there shall be filed with the city clerk of the city where such motor vehicle is ordinarily kept for rent, a good and sufficient bond or policy of insurance/ ...”
It is to be noted that the express terms of the statute apply to all persons renting motor vehicles, and its application to persons generally, regardless of their residence, can only be restrained by the procedural requirement that the bond be filed with the city clerk of the city where the motor vehicle is ordinarily kept for rent. I think it is fairly arguable that the clause which purports to describe the persons affected by the law takes precedence over that setting forth its procedural aspects. The main purpose of the statute is to require the giving of the bond. Its filing with the city clerk, in my judgment, is a mere device to give notoriety to the undertaking and furnish notice to the public. Consequently, I think it may reasonably be contended that the legislative intent was to impose the obligation generally, and that while the filing officer was inadvertently described as the city clerk, the filing with a village or town clerk would be *147equally effective. At any rate, I consider that this is a permissible construction, and if it is, then the cases above cited become applicable, in my judgment, and require that this construction be adopted and the law as so construed held valid.
I am authorized to say that Mr. Justice Owen joins in this dissent.